Citation Nr: 1421262	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969.

This matter is on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.    

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, additional development is required before the claim may be adjudicated. 

Specifically, in his substantive appeal (VA Form-9) submitted in April 2011, the Veteran stated that he is entitled to a rating in excess of 10 percent for his coronary artery disease, and that he felt that his condition had recently worsened.  He specifically alleged that he is increasingly short of breath and he experiences fatigue and numbness after walking.  

When a veteran has indicted that a service connected disability is worse than it was at the time of his most recent VA examination, as is the case here, it is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995). Therefore, new examination should be provided for his coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1. If the Veteran has received any private treatment for his coronary artery disease, and the records of such treatment have not been associated in the claims file, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.

The Veteran himself should obtain any private medical records and submit them to the VA in order to expedite his appeal. 

If the Veteran has received any treatment from any VA medical facility, these records should also be acquired.  

2. Schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected coronary artery disease.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Following a physical examination of the Veteran and a review of the claims folder, the examiner should specifically note the Veteran's described cardiovascular symptoms, and perform all testing necessary for the claim to be adjudicated.  As the Veteran is currently rated under 38 C.F.R. § 4.104, DC 7005, metabolic equivalent testing should specifically be undertaken.  

After the above development has been completed, the must then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



